Citation Nr: 1100319	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES


1.  Entitlement to initial disability ratings in excess of 40 
percent on May 19, 1997, in excess of 60 percent on December 7, 
1999, and in excess of 40 percent on January 16, 2003, for the 
service-connected diabetes mellitus.  

2.  Entitlement to initial disability ratings in excess of 10 
percent on May 19, 1997, 20 percent on April 24, 2001, no percent 
on July 10, 2001, 20 percent on November 14, 2002, no percent on 
December 10, 2002, and 30 percent on April 10, 2008 for the 
service-connected diabetes retinopathy.   

3.  Entitlement to initial disability ratings in excess of no 
percent on December 7, 1999, in excess of 10 percent on April 10, 
2008, and in excess of 30 percent on March 18, 2010 for the 
service-connected peripheral neuropathy of the left lower 
extremity.  

4.  Entitlement to initial disability ratings in excess of no 
percent on December 7, 1999, in excess of 10 percent on April 10, 
2008, and in excess of 30 percent on March 18, 2010 for the 
service-connected peripheral neuropathy of the right lower 
extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2008, November 2008 
and September 2010.  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge held at the RO in September 2010.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The  issues of an initial disability ratings in excess of 40 
percent on May 19, 1997, in excess of 60 percent on December 7, 
1999 to January 15, 2003, in excess of 40 percent on January 16, 
2003 to May 18, 2009, and in excess of 60 percent on May 19, 
2009; an initial disability ratings of 10 percent on May 19, 
1997, 20 percent on April 24, 2001, no percent on July 10, 2001, 
20 percent on November 14, 2002, no percent on December 10, 2002, 
and 30 percent on April 10, 2008 for the service-connected 
diabetic retinopathy; an initial disability ratings in excess of 
no percent on December 7, 1999, in excess of 10 percent on April 
10, 2008, and in excess of 30 percent on March 18, 2010 for the 
service-connected peripheral neuropathy of the left lower 
extremity; and an initial disability ratings in excess of no 
percent on December 7, 1999, in excess of 10 percent on April 10, 
2008, and in excess of 30 percent on March 18, 2010 for the 
service-connected peripheral neuropathy of the right lower 
extremity are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The service-connected diabetes mellitus currently is shown to 
require insulin, a restricted diet and regulation of activities, 
as well as to be manifested by episodes of hypoglycemic reactions 
requiring one or two hospitalizations a year since May 19, 2008.  




CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation for 
the service-connected diabetes mellitus have been met beginning 
on May 19, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in  civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In Fenderson, the Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7913, a 10 percent evaluation is warranted 
where the diabetes mellitus is manageable by restricted diet 
only.  

A 20 percent evaluation is warranted where diabetes mellitus 
requires insulin and restricted diet, or oral hypoglycemic agent 
and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent evaluation requires insulin, a restricted diet, and 
regulation of activities.  

A 60 percent under this code requires insulin, a restricted diet, 
and regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A maximum rating of 100 percent is warranted when the disability 
requires more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913.

A note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately and that 
noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010). 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The record shows that initially, in the June 2008 rating 
decision, service connection was granted for diabetes mellitus 
and a 40 percent rating was assigned on May 19, 1997 under 
Diagnostic Code 7913.  

A 60 percent rating was assigned under Diagnostic Code 7913 on 
December 7, 1999 based upon findings of required use of insulin, 
restricted diet, and episodes of hypoglycemia requiring one or 
two hospitalizations a year.  

The RO assigned a 40 percent rating under Diagnostic Code 7913 on 
January 16, 2003, which the RO indicated was the date the Veteran 
received and began using an insulin pump.  

The RO assigned the 40 percent rating because the evidence showed 
that the Veteran no longer had hypoglycemic reactions requiring 
hospitalizations one or two times a year since he began using the 
insulin pump.   

The Court of Appeals for Veterans Claims (Court) has held that 
when VA reduces a veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio, and 
will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).  

The regulation at 38 C.F.R. § 3.105(e) provides that the 
reduction procedure must be followed only where "the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made..."   

However, in the present case, the RO's action in June 2008 was a 
staged rating and the RO assigned higher and lower ratings 
according to the medical evidence for each pertinent time period.  

The Court has held that the assignment of a staged rating which 
includes a higher evaluation followed by a lower evaluation does 
not require application of the reduction notice rule in 38 C.F.R. 
§ 3.105(e).  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court held 
that the procedural protections of 38 C.F.R. § 3.344, regarding 
the stabilization of disability evaluations, are inapplicable 
when the Board is retroactively assigning staged ratings.  

In Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that an examination is not necessary to reduce 
total disability rating which was assigned for a limited period 
as part of a retrospective staged rating.  

Thus, the Board finds that the procedural protections of 38 
C.F.R. § 3.344 and 38 C.F.R. § 3.105 are inapplicable since the 
present case involves retroactively assigned staged ratings.  
Accordingly, the Board may move on to consider the evidentiary 
record.  

The Board finds that the evidence of record supports the 
assignment of a 60 percent rating for the service-connected 
diabetes mellitus under Diagnostic Code 7913 on May 19, 2008.  

The VA treatment records show that on this date, the Veteran was 
admitted to the emergency department at VA for treatment for a 
hypoglycemic episode.  The VA records indicate that, after his 
diabetes appointment, he proceeded to another appointment, and 
during check out, the Veteran appeared confused.  He was 
diaphoretic, and his blood sugar was 34.  He was given juice, a 
graham cracker and glucose tablets.  

The Veteran's insulin pump was disconnected, and he was put on an 
IV.  The Veteran was sent to the emergency cardiac clinic.  The 
Veteran was discharged approximately an hour later.  

The evidence shows that he had another hospitalization for a 
hypoglycemic episode in September 2008.  The VA treatment records 
show that, in September 2008, while at a VA medical appointment, 
the Veteran had a hypoglycemic induced seizure.  
The Veteran was admitted overnight for observation.  

The Veteran and his spouse stated that he had two to three severe 
hypoglycemic episodes per month and the spouse treated him with 
glucagon.  

The VA treatment records dated in August 2009 indicate that the 
Veteran was found unconscious outside VA.  Glucogen was 
administered and the Veteran became responsive.  The assessment 
was that of profound hypoglycemia, resolved.  He was treated in 
the emergency room.  

A September 2009 VA treatment record notes that the Veteran's 
threshold for hypoglycemic episodes was unpredictable.  

A June 2010 VA examination report indicates that the Veteran's 
spouse reported that he had frequent hypoglycemic seizures at 
home with eleven episodes with loss of consciousness in three 
months.  The Veteran's spouse was trained as a nurse and cared 
for him during the episodes.  

The medical evidence of record for this time period also 
establishes that the diabetes mellitus required insulin, 
restricted diet and restricted activity.  See the VA diabetes 
mellitus examinations dated in 2007, 2008, and 2010.   

Based upon this evidence, the Board finds that a 60 percent 
rating is warranted for the diabetes mellitus under Diagnostic 
Code 7913 beginning on May 19, 2008, the date that it was 
factually ascertainable that the Veteran began to have 
hypoglycemic episodes requiring hospitalizations one or two times 
a year in additional to required insulin, restricted diet, and 
restricted activity for the diabetes mellitus.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7319.  

Thus, on this record, the Board finds that the appeal is granted 
to this extent.  

The Board notes that the issue of a disability evaluation in 
excess of 60 percent for the service-connected diabetes mellitus 
on May 19, 2009 is not being decided at this time and is 
addressed in the remand hereinbelow.  

The Board also notes that consideration of an extraschedular 
evaluation for the service-connected diabetes mellitus is 
deferred at this time.  Once the remaining issues of higher 
ratings for the service-connected diabetes mellitus for the 
various time periods and staged ratings have been adjudicated, VA 
may consider the extraschedular rating.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's claim 
for the second issue).


ORDER

An increased rating of 60 percent for the service-connected 
diabetes mellitus under Diagnostic Code 7913 beginning on May 19, 
2008 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.   



REMAND

While the claims were at the RO, and after the May 2010 
Supplemental Statement of the Case was issued but before the 
appeal was certified to the Board in October 2010, additional 
pertinent evidence was associated with the claims file.

The record shows that the Veteran was afforded VA examinations in 
June 2010 to obtain medical evidence as to the current severity 
of the service-connected peripheral neuropathy of the lower 
extremities, the diabetic retinopathy, and the diabetes mellitus.  
The medical evidence obtained at the VA examinations is pertinent 
to the current appeal.  

However, the RO did not issue a Supplemental Statement of the 
Case after receipt of this evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case 
must be furnished to the Veteran when additional pertinent 
evidence is received after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued.  See 
also 38 U.S.C.A. § 7105 (West 2002).  

As these requirements have not been satisfied, a remand is 
required in order to ensure due process to the Veteran.

Regarding the claim for a higher disability evaluation for the 
diabetic retinopathy, the Veteran was afforded a VA examination 
in June 2010.  

The examination report notes that the examiner did not have 
access to the Veteran's claims folder in connection with the 
examination, although the examiner reviewed the Veteran's VA 
treatment records.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").

Accordingly, the RO should provide the Veteran's claim folder to 
the examiner who conducted the June 2010 VA eye examination or a 
suitable replacement and the examiner should review the claims 
folder including all treatment records pertinent to the diabetic 
retinopathy and prepare an addendum opinion that addresses 
whether there is any change to the June 2010 VA examination 
findings in light of the newly considered evidence, and if so, 
the examiner should report any change in the diagnosis and/or 
severity of the service-connected diabetic retinopathy.    

The record shows that the Veteran reported receiving treatment by 
Dr. Sean Nolan, for the service-connected diabetes mellitus.  See 
the March 2004 release.  The medical statements from Dr. Nolan 
are of record, but the treatment records from Dr. Nolan are not.  
The Board finds that an attempt should be made to obtain these 
treatment records dated from 2001.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A.  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain the treatment records 
from Dr. Nolan.  The RO should make an attempt to obtain any 
treatment records identified by the Veteran.  

The RO should make an attempt to obtain any VA treatment records 
dated from  January 2010 from the VA healthcare system.  VA has a 
duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to provide 
necessary, signed authorization, to enable 
VA to obtain any treatment records from Dr. 
Sean Nolan, located at Centre Commons, 
Suite 2000,  5750 Centre Avenue, 
Pittsburgh, PA, 15206-3761.  

If the Veteran provides the completed 
authorizations, VA should request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

2.  The RO should take appropriate steps to 
obtain all records referable to treatment 
received by the Veteran for the service-
connected diabetes mellitus, diabetes 
retinopathy and peripheral neuropathy of 
the lower extremity from the VA Healthcare 
System dated since January 2010.

3.  The RO should take all indicated action 
to contact the physician who conducted the 
June 2010 VA eye examination (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion that addresses whether 
there is any change to the June 2010 VA 
examination findings in light of the newly 
considered evidence, and if so, the 
examiner should report any change in the 
diagnosis and/or severity of the diabetic 
retinopathy.  

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the preparation of the 
medical opinion and addendum.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claims remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then a 
fully responsive Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative who should be 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


